Title: From Thomas Jefferson to John Jordan, 9 February 1806
From: Jefferson, Thomas
To: Jordan, John


                        
                            Sir
                     
                            Washington Feb. 9. 1806.
                        
                        Although I consider Brown as richly worth the sum of 600. Dollars required for him in my proposition to you,
                            and that your offer of 500. Dollars is less than his worth by all the difference, yet to indulge his inclinations I will
                            let you have him for this latter sum. I have therefore directed mr Freeman to send him to you, and you may consider this
                            letter as closing the contract and serving as an absolute conveyance of all property in him to you. you are consequently
                            indebted to me the sum which this overpays the work you have done for me. Accept my salutations.
                        
                            Th: Jefferson
                     
                        
                    